Citation Nr: 1222085	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-30 849	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee, total knee replacement (TKA).

2.  Entitlement to service connection for a left knee, total knee replacement (TKA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November1951 to August 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the appellant testified before the undersigned Veterans Law Judge (VLJ), seated at the RO. A transcript was made and is included in the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a) (2) (West 2002).

The claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board finds that a VA medical examination and opinion are deemed necessary with respect to the appellate issues involving claims for service connection for right and left knee, TKAs.

The Veteran bases his theory of service connection on his knees being exposed to extreme cold weather during service in Korea.  Regarding the Veteran's contention that his bilateral osteoarthritis and the resultant bilateral TKAs many years after service were the result of his knees being frozen on several occasions during his service in Korea, the Board concedes that the Veteran was exposed to extreme cold weather conditions during service.  

Service treatment records including pre-enlistment (October 1951) and separation (May 1953) examinations are silent for any complaints, injuries, treatment or diagnosis of any bilateral knee injuries.   VA has obtained private and VA medical records identified by the Veteran, but these refer to treatment no earlier than approximately 1994 (41 years after service). The Veteran did not report any earlier treatment for his osteoarthritis of the knees for which records may be obtained.   

The appellant testified at an April 2011 Travel Board hearing that he had no knee injury prior to service, during boot camp or prior to serving in Korea.  During his service in Korea he asserted that his knees were frozen.  The Veteran did not report receiving any treatment for a knee injury of either knee during service or any treatment for cold injury during service.  No pertinent evidence has been identified by the Veteran.  Consequently, there are no records of any treatment in service which could be obtained. 

Received into the record were internet materials dated July 27, 2010, from various sources, including USAToday Health, with respect to Korean War Veteran's Cold Injuries which referred to common problems that result from acute cold injury including arthritis, joint stiffness or loss of range of motion; eHow, with respect to frostbite effects; Manfred Kaiser, introduction to cold weather effects.  These include highlighted references indicating that cold weather injuries may cause stiffness in the joints and degenerative changes in the bones to include arthritis. 

McLendon v. Nicholson,  provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case regarding the Veteran's right and left knee disabilities.  The Veteran has asserted that he incurred bilateral knee pain from repeated cold weather exposure during service resulting in arthritis, and subsequent bilateral TKAs.  His knee pain was capable of lay observation.  The record also contains evidence of cold weather exposure during service.  The evidence, however, is insufficient to determine if the Veteran's current symptoms are related to his experiences or symptoms during service.  Therefore, the Board finds that a VA examination and opinion is necessary regarding his claim for right and left knee disabilities.

On that basis, the Veteran's claims for service connection are remanded for a new examination to include a medical opinion which discusses the internet treatises submitted by the Veteran.

Accordingly, the issues of entitlement to service connection for right and left knee disabilities are remanded for the following actions:

1.  The Veteran should be afforded a VA joints examination to ascertain the nature and etiology of any right and left knee disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any right and left knee disabilities found to be present.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right and left knee disabilities had their clinical onset during active service or are related to any in-service disease, event, or injury, to include the Veteran's repeated exposure to cold weather during service in Korea.  The examiner should specifically acknowledge and discuss the Veteran's treatment for osteoarthritis post service, and the Veteran's reports that his arthritis was caused or related to his reported repeated exposure to extreme cold weather in service and his continued bilateral knee discomfort since that time to the present.  When offering this opinion, the examiner is requested to discuss the articles in the file from USA Today Health, eHow, and Manfred Kaiser that suggest the possibility of a link between arthritis and exposure to cold.

The examiner must provide a complete rationale for any opinion offered.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



